Case: 14-10471      Document: 00512939104         Page: 1    Date Filed: 02/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10471
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 18, 2015
DORETHA HALL,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

LOCKHEED MARTIN CORPORATION,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CV-188


Before JONES, BENAVIDES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Emmett Hall, Jr. was an employee of Lockheed Martin Corporation
(LMC) and participated in the LMC Hourly Employee Savings Plan Plus
(Plan). LMC is the Plan Sponsor and Plan Administrator under the Employee
Retirement Income Security Act (ERISA), 29 U.S.C. § 1001 et seq. Emmett
Hall married Doretha Hall, designated her as his beneficiary under the Plan,
and gave her a power of attorney over his affairs. He retired on December 1,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10471    Document: 00512939104     Page: 2   Date Filed: 02/18/2015


                                 No. 14-10471

2009, and began receiving monthly benefits under the Plan. Subsequently,
Emmett Hall gave his daughter, Sherry L. Hall, a power of attorney over his
affairs. He also requested that the power of attorney given to Doretha Hall be
revoked. After an investigation, LMC determined that the power of attorney
given to Sherry Hall was valid and informed Doretha Hall that her power to
act for Emmett Hall had been revoked at his request. Under the Plan, Emmett
Hall was entitled to withdraw the money in his account, and Sherry Hall
requested that the balance in account in the Plan for Emmett Hall be sent to
her. On February 14, 2011, the Plan issued a check for $48,337.56 to Emmett
Hall, Jr., care of Sherry Hall. Emmett Hall died on April 17, 2011.
      Doretha Hall filed a suit in Texas State Court against LMC seeking
$60,421.95, alleging that LMC had been negligent and had breached its
fiduciary duty by recognizing the power of attorney in favor of Sherry Hall and
allowing the funds in the Plan to be withdrawn under that power prior to
Emmett Hall’s death. LMC removed the action to Federal District Court and
moved for summary judgment. The district court granted summary judgment
in favor of LMC. The district court found that Doretha Hall’s state law claims
were preempted by ERISA and that there was no genuine issue of fact that
LMC, as Plan administrator, had abused its discretion in administering
Emmett Hall’s account in the Plan. See Metro. Life Ins. Co. v. Glenn, 554 U.S.
105, 110-11 (2008).
      On appeal, Doretha Hall challenges the district court’s grant of summary
judgment in favor of LMC. We review the grant of summary judgment de novo,
applying the same standard as the district court. Pub. Citizen Inc. v. La. Att’y
Disciplinary Bd., 632 F.3d 212, 217 (5th Cir. 2011). “‘Standard summary
judgment rules control in ERISA cases.’” Cooper v. Hewlett–Packard Co., 592




                                       2
    Case: 14-10471    Document: 00512939104     Page: 3   Date Filed: 02/18/2015


                                 No. 14-10471

F.3d 645, 651 (5th Cir. 2009) (quoting Vercher v. Alexander & Alexander Inc.,
379 F.3d 222, 225 (5th Cir. 2004)).
       When, as here, the language of a plan under ERISA grants the plan
administrator discretionary authority to construe the terms of the plan or
determine eligibility for benefits, the administrator’s determination must be
upheld by a court unless it is found to be an abuse of discretion. Metro. Life
Ins. Co., 554 U.S. at 110-11. In the ERISA context, “[a]buse of discretion
review is synonymous with arbitrary and capricious review.” Cooper, 592 F.3d
at 652 (5th Cir. 2009). On appeal, Doretha Hall has presented nothing that
would create a question of material fact that the Plan administrator’s actions
were arbitrary and not supported by substantial evidence. See FED. R. CIV. P.
56(a). The district court did not err in granting summary judgment in favor of
LMC.
       AFFIRMED.




                                      3